As filed with the Securities and Exchange Commission on March 11, 2011 Registration No. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Conspiracy Entertainment Holdings, Inc. (Exact name of registrant as specified in its charter) Utah 87-0386790 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 612 Santa Monica Boulevard, Santa Monica, CA 90401 (Address of principal executive offices) (Zip Code) Compensation Agreement (Full title of the plans) Sirus Ahmadi Conspiracy Entertainment Holdings, Inc. 612 Santa Monica Boulevard Santa Monica, CA 90401 (Name and Address of agent for service) (310) 260-6150 (Telephone number, including area code, of agent for service) With a copy to: Marc Ross, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway, 32 nd Floor New York, NY 10006 Phone (212) 930-9700 Fax (212) 930-9725 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer ¨
